UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5218



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WANDA LYNNE GROVES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Terrence W. Boyle,
District Judge. (CR-05-6)


Submitted:   June 28, 2006                 Decided:   August 2, 2006


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


James R. Saunders, HARRINGTON, SAUNDERS & JONES, P.A., Greenville,
North Carolina, for Appellant. Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wanda Lynne Groves appeals her conviction and sentence of

200 months of imprisonment imposed after she pled guilty, pursuant

to a plea agreement, to one count of conspiracy to distribute and

possess with intent to distribute more than fifty grams of crack

cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2000). On

appeal, counsel filed an Anders* brief, in which he states there

are no meritorious issues for appeal, but suggests that Groves’s

sentence is unreasonable.     The Government has moved to dismiss

Groves’s appeal based upon a waiver of appellate rights in her plea

agreement.

          We deny the Government’s motion to dismiss because the

waiver does not preclude our review of any errors in Groves’s

conviction that may be revealed by our review pursuant to Anders.

We conclude, however, that Groves waived the right to proceed with

the claim asserted in the Anders brief, and accordingly dismiss

that portion of her appeal.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Groves’s conviction and sentence.

This court requires that counsel inform Groves, in writing, of the

right to petition the Supreme Court of the United States for

further review.   If Groves requests that a petition be filed, but


     *
      Anders v. California, 386 U.S. 738 (1967).

                               - 2 -
counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this    court    for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Groves.         We dispense with oral argument because the

facts   and   legal     contentions     are    adequately    presented    in    the

materials     before    the   court    and     argument   would    not   aid   the

decisional process.



                                                             DISMISSED IN PART
                                                          AND AFFIRMED IN PART




                                       - 3 -